On behalf of the people and the Government of Yemen, I would like to congratulate the President most warmly on presiding over the General Assembly at its seventieth session. I wish him every success.
I have come today from the brave and strategic city of Aden, which is experiencing great joy because it has been liberated from the Houthi militia and former President Saleh. Yet I am troubled to see the degree of damage that was left in the wake of those criminal militias, including the destruction of the city and the violence against its civilians. The tragedy is continuing in the cities of Taiz and Marib. It beggars the imagination to think that the number of martyrs just in Aden alone has reached 1,350, while the number of injured has reached 11,160. One can only imagine what the numbers are in Taiz, Marib, Al-Baydhah, Abyan and other Yemeni cities.
Three years ago, I addressed the Assembly and spoke of the different measures that we had undertaken in our country in order to ensure a successful political transition of power in a spirit of peace and in compliance with the initiative of the Gulf Cooperation Council and its implementation mechanism and pursuant to relevant resolutions of the Security Council (see A/67/PV.9). I said then that Iran was hampering that process. It was training Houthi militias and providing them with weapons, delivered by boat or by other vessels, in order to impose the Iranian model in Yemen.
Between that time three years ago and today, we have worked tirelessly on a peaceful political transition aimed at preparing the broad, year-long national dialogue, bringing together all the political forces of Yemen and setting an honourable precedent
24/26 15-29437

29/09/2015 A/70/PV.17
in our country and the region. That was followed by a transparent process for drafting a secular, democratic modern constitution. The Assembly followed the political time lines and dates as they arose and provided direct support. Secretary-General Ban Ki-moon also provided direct support and visited our country. All elements of Yemeni society, including the Houthis, were part of the process. In addition, there have been visits by the Special Envoy of the Secretary-General and the Security Council, as well as the adoption of relevant Security Council resolutions and presidential statements.
Despite all that, as the political transition process was drawing to a close and just when the constitution was supposed to be submitted to a popular referendum, the Houthis and Saleh staged a military and political coup d’état, occupying the capital, Sana’a, and wreaking havoc on hospitals, mosques, Quranic schools, homes and residences. Every form of weaponry was used, including arms from the Yemeni army. The tragedies in Aden, Taiz and Ad Dali could be characterized as genocide. Indeed, it was a desperate attempt to impose the Iranian model through the use of force. Political leaders and thousands of citizens either disappeared or were killed. The media were also affected. Thousands of children were forcibly conscripted, anti-personnel mines were planted and schools, public buildings and homes were converted into weapons storage facilities and barracks. Houthi militia threatened to spread to neighbouring countries, thereby endangering regional and international peace and security.
We attempted to have a dialogue with Saleh and the Houthis, giving them immunity and every opportunity and including them in national dialogue, but they retained their weapons and refused to create a political party in accordance with established law. That was all accepted despite the events that took place in 2004. Saleh’s fight has never been a peaceful one, as was, for example, the peaceful southern movement, in Sa’dah province, which saw its citizens expelled. The Houthis seized military areas and took control by force. Despite our positive approach to that armed movement and various understandings with the Houthi movement, agreements were repeatedly cast aside and a coup d’état was carried out against the State, and people were maltreated and severely punished.
The actions of the Houthi militias, as well as those of Saleh, led us to appeal to neighbouring countries in the Gulf under Article 51 of the Charter of the United
Nations. We appealed for assistance in tackling the Houthi militias that were undermining and threatening national legitimacy. The response was courageous. Our brother His Majesty Salman Bin Abdulaziz Al-Saud, of the Kingdom of Saudi Arabia, acted with utter determination. On behalf of the Yemeni people, I would like to convey our sincere thanks to His Majesty King Salman and to all members of the coalition who are pursuing efforts to assist the Yemeni people. We are joined together in blood in this battle for our country and for the legitimacy of the State in order to prevent the country from falling into the hands of Iran, which would like to see the destruction of the country and to control the Bab al-Mandab strait.
The Yemeni people have opposed attempts by the Houthis in Aden, Abyan, Al-Baydhah, Taiz, Hodeidah and other cities of Yemen. The people have upheld the law. I would like to commend the efforts of the brave national resistance and the national armed forces, who are indeed our partners in struggle and in victory, construction and development. The Assembly is aware of the human tragedy that has befallen our people as a result of the blockade imposed by the militias, which continue their coup d’état. The Assembly is also aware of the deterioration and destruction of public services in liberated provinces. Greater international effort is needed to alleviate the human suffering and to ensure that the Yemeni crisis is not forgotten. While the United Nations has announced an appeal for humanitarian assistance for Yemen, annual contributions continue to fall short and cover only a meagre portion of the actual need.
I therefore take this opportunity to appeal once again to donor countries to ensure that they provide promised assistance. The Government of the Republic of Yemen would like to see the arrival of emergency humanitarian assistance to provide for all provinces without exception. An oversight mechanism for humanitarian convoys, as proposed by the United Nations, would allow for the return of economic prosperity and would facilitate the arrival of humanitarian assistance through all Yemeni ports. Furthermore, the Government has been moved to Aden. I believe that that will lead to better living conditions for our citizens. It will also re-establish basic services, which have been destroyed by the militias of the Houthis and Saleh.
Without a doubt, and quite clearly, that remains the best way for me to remain side by side with my heroic and steadfast people. That has been our position since
15-29437 25/26

A/70/PV.17 29/09/2015
the very beginning of the conflict. We have cooperated with all genuine efforts on the part of the international community and, in particular, with those of Secretary- General Ban Ki-moon and Mr. Ismail Ould Cheikh Ahmed, the Special Envoy of the Secretary-General, to end the coup d’état, pursuant to Security Council resolution 2216 (2015). Since that resolution, the political process has been resumed, guided by the results of the national dialogue and facilitated by the Gulf Cooperation Council.
Allow me to reiterate that all efforts to achieve a peaceful settlement of the political crisis should be welcomed and supported. Once again, I would like to convey to the rebels, the Houthi-Saleh militias, that they must lay down their weapons, act in line with reason and implement resolution 2216 (2015) in earnest. I have come here to support peace and accord. I am talking not about a divisive peace but rather of a permanent peace that will be a source of law and order, cohesion and justice. Allow me to advocate for the literal implementation of the most recent Security Council resolution, namely, resolution 2216 (2015), which bears the credibility of the Council itself. I hope that the efforts of the United Nations will be crowned with success. That will ensure that we act in accordance with the aspirations of our people, who have been exceedingly patient and sincere.
Terrorism represents a real threat to States. To the extent of our ability, we have tried to combat terrorism, against which we have conducted a determined campaign, in partnership with friendly countries. The coup d’état and the extremism that ensued created a breeding ground for terrorism. I would like to reiterate, however, our confidence in and support for the Government, which is leading the fight against terrorism with international aid. Given the geographical and strategic location of Yemen, the stability of our country buttresses the stability of the region and the world.
The seventieth session of the General Assembly coincides with the glorious September and October
revolutions of my country. I would like to express my thanks and gratitude to all the Yemeni people, who are a proud and patient people. I would like to restate my commitment to achieving the goals of those two glorious revolutions. We will not allow minority groups, Houthis or others, to repeat the Iranian experience in Yemen. At this time, 70 years since the birth of the United Nations, an Organization that has succeeded in lessening conflicts and wars through its very principles, we reiterate our commitment to working on behalf of future generations. That represents a commitment to those generations, as well as a commitment to making the world more prosperous, safer and free through unity and true determination to achieve the noble ambitions, on which our Organization was established.
The Republic of Yemen condemns in the strongest terms the systematic Israeli attacks against the Al-Aqsa Mosque. Once again, we express our permanent support for the Palestinian people, who are determined to protect the Mosque. A question necessarily arises regarding those recent events. A Government that was created by resolutions of the Security Council refuses to abide by those same resolutions. That is truly surprising.
I would like to thank Secretary-General Ban Ki-moon for his important efforts to achieve the noble ambition of our Organization to ensure international peace and security. I would also like to thank him for his great and commendable efforts to promote the political transition in Yemen, reverse the coup d’état and restore State authority. We wish every success to the General Assembly at its seventieth session.
